Citation Nr: 0808307	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral vision 
impairment.  






ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1981 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran has a current diagnosis of refractive error of 
the eyes, without evidence of any other disability of the 
eyes or vision. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral vision impairment are not met. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, although the veteran was provided with some 
elements of VCAA notice prior to the October 2004 rating 
decision, she was not provided with a VCAA notice letter that 
contained all the required information before this decision. 

The RO has taken steps to remedy the lack of proper 
preadjudication VCAA notice.  The veteran was provided with 
VCAA notice by a letter dated in March 2007.  This letter 
told the veteran what evidence was needed to substantiate the 
claim for service connection for visual impairment.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  The veteran was asked to send any relevant evidence 
in her possession.  Finally, the letter provided the veteran 
with notification regarding effective dates and disability 
ratings.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in April 2007 and 
June 2007, after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that the duty to assist the veteran has also 
been met.  She has been afforded a VA examination of her 
vision in conjunction with her claim.  All service medical 
records have been obtained, and the veteran has submitted 
private records and statements in support of her claim.  She 
has declined a hearing before the Board.  There is no 
indication of any outstanding VA or private medical records 
that are relevant to the claim.  

Finally, the Board notes that the veteran's claim will be 
denied based on law and not the facts of this case.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel 
has held that the notice and assistance requirements of the 
VCAA are not applicable where there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 
Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Service Connection

The veteran contends that she has developed defective vision 
as a result of active service.  She argues that she had 20/20 
vision in each eye when she entered service, but that her 
duties required much reading and computer work, which led to 
a decline in her visual acuity and the need to wear glasses.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  However, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
See also VAOPGCPREC 82-90 (service connection may be granted 
for diseases, but not defects, of congenital, developmental, 
or familial origin).  Nevertheless, service connection may be 
warranted for developmental defects that are subject to 
superimposed injury or disease during service. VAOPGCPREC 82-
90. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The service medical records support the veteran's contentions 
that she had 20/20 vision when she entered active service.  
They also show that her visual acuity declined until it was 
20/200 bilaterally by October 1995.  This was correctable to 
20/20.  The veteran's vision was the same at the time of a 
March 2002 examination, which was the final examination prior 
to her discharge from service.  

The veteran was seen after sustaining a trauma to the left 
eye after being struck by a luggage strap in July 1996.  
August 1996 records note that the left eye vision was 20/20, 
and that her traumatic iritis had resolved.  January 2002 
records show that the veteran reported experiencing stabbing 
pains in her left eye that lasted about five minutes.  The 
pain had then subsided, but the veteran believed that the eye 
still had some tension.  After an examination, the eye was 
normal and vision was 20/20.  The assessment was of a normal 
eye with possible sinus trauma.  No residuals of either the 
July 1996 trauma or the January 2002 complaints were noted on 
the March 2002 examination.  

The post service medical records include the report of a 
January 2004 private eye examination.  This noted that the 
veteran's visual fields were full.  The right eye had vision 
correctable to 20/25, and the left eye was correctable to 
20/20.  The impression was refractive error. 

The veteran was afforded a VA fee basis examination in August 
2004.  She had distance vision of 20/400 bilaterally.  Both 
eyes could be corrected to 20/20.  The visual field was full, 
and no abnormalities were noted.  The diagnosis was 
refractive error (myopic presbyopia).  

The veteran underwent a private vision examination in 
February 2007.  She reported a worsening of her visions.  
However, the examination showed that she had full visual 
fields.  The right eye had visual acuity that was correctable 
to 20/20 with her current prescription.  The findings for the 
left eye were not noted.  

Analysis

The service medical records show that the veteran's vision 
worsened from 20/20 to at least 20/200.  However, there is no 
indication that this was due to a disease process or an 
injury.  The only injury to the left eye was a minor trauma 
in July 1996, and this had resolved without any residuals and 
left the veteran with 20/20 vision by August 1996.  
Similarly, the veteran was seen for a single complaint of 
left eye pain in January 2002.  This also resolved without 
any apparent residuals before the veteran's discharge, and 
her eyesight remained correctable to 20/20.  

The post service medical records include three vision 
examinations.  The diagnoses were refractive error.  No other 
current disability of the eyes was found.   Refractive error 
is not a disease or injury for which service connection may 
be granted.  38 C.F.R. § 3.303(c).  

There is no evidence or contention that the veteran has an 
eye disease or disability other than refractive error.  As 
the disposition of this claim is based on law and not the 
facts of this case, the claims must be denied based on lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for bilateral vision 
impairment is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


